Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-11) in the reply filed on 3/2/2021 is acknowledged.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (WO2015093032A1, English version based on US 20160311163A).
Regarding claim 1, Yasukochi discloses, a modeling apparatus (Fig. 1, item 100), comprising:
a stage (Fig. 3, item 13) including a modeling surface (the bottom surface of item 13) on which a modeled object (Fig. 4, item T’) is formed;
a regulation member (Fig. 3, item 35) including a surface (Fig. 3, item 35a) including an adjacent region (as shown in Fig. 3), the regulation member being capable of being arranged with respect to the stage to form a holding region (e.g. item R) for holding a material between the adjacent region and the stage; 

a first moving mechanism (Fig. 1, items 12, 22 and 24) that moves the stage and the regulation member relative to each other in a direction along the modeling surface (e.g. as shown in Fig. 4A (y direction));
a second moving mechanism (Fig. 1, item 26 in item 20) that moves the stage and the regulation member relative to each other in a lamination direction of the material (e.g. as shown in Fig. 4A (z direction)); and  
	a control mechanism (a host computer that generally controls the modeling apparatus 100 ([0089], lines 3-5)) that variably controls, in accordance with the number of laminated layers of the material, an irradiation position of the energy ray to the material in the direction of relative movement of the stage and the regulation member by the first moving mechanism (The circuit board 43 (as shown in Fig. 2) includes a driver that individually drives the LEDs 41 of the LED array 45. The driver drives the LEDs 41 according to a command of a host computer that generally controls the modeling apparatus 100, for example. That is, by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed ([0089])). 
Yasukochi does not specifically teach controlling the moving/rotating mechanisms by the host computer. However, for one of ordinary skilled in the art, it would have been obvious 
Regarding claim 2, Yasukochi discloses that, as illustrated in Figs. 3 and 4A, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) sets the irradiation position (e.g. the position of item 40 as shown in Fig. 4A) on a side opposite to a side of a direction of travel of the stage with respect to the regulation member by the first moving mechanism (as shown in Fig. 4A), using a first region of the holding region as a center (e.g. the location of the minimum gap g as shown in Fig. 3), the first region being located between a region of the adjacent region, which is closest to the stage (due to the minimum gap g), and the stage.
Regarding claim 3, Yasukochi discloses that, as illustrated in Figs. 4A and 20, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) radiates, when the number of layers of the material is in a first range (e.g. 1 layer), the energy ray (as shown) to the material located in a first region of the holding region (e.g. Fig. 4A, item R) between a region of the adjacent region, which is closest to the stage, and the stage, and
radiates, when the number of layers of the material is in a second range (e.g. 25 layers) larger than the first range, the energy ray to the material located in a second region (e.g. Fig. 20, item 40) of the holding region (e.g. Fig. 20, item R), which is different from the first region.  
Yasukochi discloses that, as illustrated in Figs. 16A and 16B for one example, there are multiple layers (layer by layer) for generating the article 250 (in Fig. 14). There are possibilities that only one layer for the first region (e.g. the first beginning of the building process of the 
Regarding claim 4, Yasukochi discloses that, as illustrated in Fig. 18, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) shifts (e.g. Fig. 18, item 40), when the number of laminated layers of the material is in a third range (e.g. 5 layers), the third range being larger than the first range and smaller than the second range, the irradiation position stepwisely from the first region to the second region for each layer or for every multiple layers.
Yasukochi discloses that, as illustrated in Figs. 16A and 16B for one example, there are multiple layers (layer by layer) (as shown) for generating the article 250 (in Fig. 14). There are possibilities that only one layer (the first range) for the first region (e.g. the first beginning of the building process of the article 250), either many layers (e.g. 25 layers) (the second range) for the second region or several layers (e.g. 5 layers) (the third range) for the second region (e.g. in the middle of the building process of the article 250).
Regarding claim 5, Yasukochi discloses that, in the modeling apparatus there are the number of layers for generating the article. However, Yasukochi does not explicitly disclose that in the first range the numbers of layers is set such that a lower limit value thereof is 1 and an upper limit value thereof is any one value of 3 to 20. For building a 3D article in the modeling apparatus Yasukochi realizes that in the first range the numbers of layers is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. in the first range the numbers of 
Regarding claim 6, Yasukochi discloses that, in the modeling apparatus there are the number of layers for generating the article. However, Yasukochi does not explicitly disclose that in the second range the numbers of layers is set such that a lower limit value thereof is any one value of 4 to 21. For building a 3D article in the modeling apparatus Yasukochi realizes that in the second range the numbers of layers is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. in the second range the numbers of layers is set such that a lower limit value thereof is any one value of 4 to 21) as a result of routine optimization of the result effective variable of generating the 3D article in an effort to reduce time consumption of building the 3D article in the modeling apparatus.
Regarding claim 7, Yasukochi discloses that, as illustrated in Figs. 3 and 18, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) includes a mechanism (Fig. 3, items 36, 42 and 45 in item 40) that shifts the irradiation unit along the modeling surface (as shown in Fig. 18). 
Regarding claim 8, Yasukochi discloses that, as illustrated in Figs. 7 and 8, in the modeling apparatus the first moving mechanism (Fig. 1, items 12, 22 and 24) reciprocates the stage (layer by layer), and 

Regarding claim 9, Yasukochi discloses that, as illustrated in Fig. 3, in the modeling apparatus at least the adjacent region (as shown) of the surface of the regulation member (Fig. 3, item 35) includes a curve surface (as shown).
Regarding claim 10, Yasukochi discloses that, as illustrated in Fig. 3, in the modeling apparatus the surface of the regulation member (Fig. 3, item 35) includes a cylindrical surface (a cylindrical drum 35 serving as a regulation member ([0080], lines 6-7)).             
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (WO2015093032A1, English version based on US 20160311163A).
Regarding claim 11, Yasukochi discloses, a modeling apparatus (Fig. 1, item 100), comprising:
a stage (Fig. 3, item 13) including a modeling surface (the bottom surface of item 13) on which a modeled object (Fig. 4, item T’) is formed;
a regulation member (Fig. 3, item 35) including a surface (Fig. 3, item 35a) including an adjacent region (as shown in Fig. 3), the regulation member being capable of being arranged with respect to the stage to form a holding region (e.g. item R) for holding a material between the adjacent region and the stage; 
an irradiation unit (Fig. 3, item 40) that selectively radiates an energy ray to a region of the material held in the holding region (as shown) via the adjacent region of the regulation member;

a second moving mechanism (Fig. 1, item 26 in item 20) that moves the stage and the regulation member relative to each other in a lamination direction of the material (e.g. as shown in Fig. 4A (z direction)); and  
a control mechanism (a host computer that generally controls the modeling apparatus 100 ([0089], lines 3-5)) that variably controls, in accordance with a distance between the modeling surface and the adjacent region (as shown in Fig. 3), an irradiation position of the energy ray to the material in the direction of relative movement of the stage and the regulation member by the first moving mechanism (The circuit board 43 (as shown in Fig. 2) includes a driver that individually drives the LEDs 41 of the LED array 45. The driver drives the LEDs 41 according to a command of a host computer that generally controls the modeling apparatus 100, for example. That is, by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed ([0089])).
Yasukochi does not specifically teach controlling the moving/rotating mechanisms by the host computer. However, for one of ordinary skilled in the art, it would have been obvious that Yasukochi has the moving/rotating mechanisms 12, 22, 24 and 26 be controlled by the host computer in the modeling apparatus 100.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742